[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 05-11480                  NOVEMBER 16, 2005
                           Non-Argument Calendar               THOMAS K. KAHN
                          ________________________                 CLERK


                       D.C. Docket No. 97-00709-CR-ASG

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

NEWTON COLOMBO PACHAY,

                                                          Defendant-Appellant.

                         __________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                        _________________________

                               (November 16, 2005)

Before DUBINA, CARNES and HULL, Circuit Judges

PER CURIAM:

      Ana M. Jhones, appointed counsel for Newton Colombo Pachay in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Additionally, Pachay seeks appointment of

substitute counsel. Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Pachay’s conviction and

sentence are AFFIRMED.

      Pachay’s motion for appointment of substitute counsel is DENIED.




                                         2